Exhibit 99.1 Fundtech Contact: Yoram Bibring Fundtech Ltd. Tel: 1-201-946-1100 yoram.bibring@fundtech.com georger@fundtech.com Ruder Finn, Inc., New York Justine Schneider (212) 583-2750 schneiderj@ruderfinn.com FOR IMMEDIATE RELEASE FUNDTECH REPORTS FINANCIAL RESULTS FOR THE THIRD QUARTER OF 2007 -Quarterly Revenues Grow 24% Year-over-Year to $26.6 Million -GAAP EPS 13 Cents -Non GAAP EPS 19 Cents JERSEY CITY, N.J. —October 29, 2007, — Fundtech Ltd. (NASDAQ: FNDT), a leading provider of global electronic payment, settlement and cash management solutions, today announced financial results for the third quarter ended September 30, 2007. Fundtech posted quarterly revenues of $26.6 million, a 24% increase year-over-year, compared to third quarter revenues of $21.5 million in 2006 and 5% higher than second quarter 2007 revenues of $25.4 million. On a GAAP (Generally Accepted Accounting Principles) basis, the Company reported net income of $2.2 million or $0.13 per diluted share, for the third quarter of 2007, compared with net income of $1.2 million, or $0.08 per diluted share, in the third quarter of 2006, and net income of $1.7 million, or $0.10 per diluted share, in the second quarter of 2007. Excluding stock-based compensation and amortization of intangibles, Fundtech’s adjusted non-GAAP net income for the third quarter of 2007 was $3.1 million, or $0.19 per diluted share, compared with $2.5 million, or $0.16 per diluted share, in the third quarter of 2006 and $2.8 million, or $0.17 per diluted share, in the second quarter of 2007. The adjusted non-GAAP net income for the third quarter of 2006 also excluded amortization of capitalized software costs (See Schedule A attached to this news release Reconciliation to GAAP). “During the third quarter we continued to post strong organic growth as our revenues increased organically by 20% compared to the third quarter of 2006.” said CEO Reuven BenMenachem.“Looking ahead to 2008 I believe that our growth will continue to be strong. I believe that our large customers will expand their business with us as they seek to enhance the functionality and scope of their Global PAYplus implementations and I also believe that our leadership position in the global payments market will make us the preferred solution for other large banks that are seeking to overhaul their payments infrastructure.” Other operational highlights: · During the third quarter Fundtech closed 77 new deals and added 6 new bank customers. · During the third quarter Fundtech closed 11 new system sales including 1 Global PAYplus, CASHplus, 1 WebACCESS, 3 PAYplus USA, 4 IGT plus, and 1 Transact CashIn. · The Global PAYplus deal and one of the IGT plus deals were with a major bank in the Pacific Rim that will implement both systems. · To support the current and expected growth of Global PAYplus revenues Fundtech has recruited approximately 30 technical people over the last six months and expects to add additional 25 before the end of 2007. Reconciliation of GAAP results to non-GAAP results Fundtech provides adjusted non-GAAP operating results as a supplement to its GAAP financial results. The presentation of this information should not be considered in isolation to, or as a substitute for, the financial results presented in accordance with GAAP. Management believes that non-GAAP financial measures are useful to investors because they allow for an evaluation of the Company with a focus on the performance of its core operations. Fundtech’s executive management team uses these same non-GAAP measures internally to assess the ongoing performance of the Company. Since this information is not a GAAP measurement of financial performance, there are material limitations to its usefulness on a stand-alone basis, including the lack of comparability of this presentation to the GAAP financial results of other companies. Fundtech’s non-GAAP results exclude stock-based compensation, and amortization of intangibles and for the quarters prior to the second quarter of 2007 also excluding amortization of capitalized software costs. A detailed reconciliation of GAAP net income to non-GAAP net income is included in Schedule A, Reconciliation to GAAP which is attached to this news release. Guidance The financial guidance provided is current as of today only and the Company undertakes no obligation to update its estimates. For the fourth quarter of 2007 we expect revenues of between $29 million and $30 million, GAAP earnings per diluted share of between $0.13 and $0.18 and adjusted non-GAAP earnings per diluted share, before all amortization expenses and stock compensation expenses, are expected to be in the range of $0.19 to $0.24. For fiscal 2007 we are increasing our revenue guidance and earnings per share guidance. We currently expect revenues of between $104.2 million and $105.2 million up from the previous guidance of $100.0 million to $101.5 million. We expect GAAP earnings per diluted share of between $0.39 and $0.44 compared to our previous guidance of $0.37 and $0.43 and expect adjusted non-GAAP earnings per diluted share, before all amortization expenses and stock compensation expenses, are expected to be in the range of $0.66 to $0.71 up from our previous guidance of $0.63 to $0.70. We estimate that for 2007 our income tax expenses will be approximately $1.3 million while net interest income will be approximately $2.0 million. We estimate that amortization expenses for 2007 will be approximately $1.8 million and that stock compensation expenses will be approximately $2.7 million. The Company’s guidance for the fourth quarter of 2007 and full-year 2007 assumes no change in the calculation of the Company’s tax provision, which currently assumes a full valuation allowance against the Company’s deferred tax assets. Company to Host Conference Call The senior management of Fundtech will host a conference call at 08:30 a.m. (ET) tomorrow, Tuesday, October 30, to discuss the Company’s third-quarter as well as 2007 financial guidance, and to answer questions from the investment community. To participate, please call (866)-800-8651 or 1-617-614-2704 and ask for the Fundtech Call. A replay of the conference call will be available for playback from 10:30AM (ET) October 30, until 11:59PM (ET) November 6. The replay may be accessed by dialing (888) 286-8010 or 617-801-6888, passcode 62426813. This call will also be web cast live on: http://www.fundtech.com. An online replay will be available until November 30. About Fundtech With thirteen offices on four continents, Fundtech Ltd is a leading provider of software solutions and services to financial institutions around the world. The Company develops and sells a broad array of products across the "financial supply chain" that enable banks to automate their corporate banking activities in order to improve efficiency, while providing their customers flexibility, convenience and control. Fundtech offers products in five business segments: payments, cash management, settlements, financial messaging, and post-trade securities settlement. Fundtech is a publicly traded company, listed on NASDAQ (FNDT). The company was founded in 1993. For more information, please visit www.fundtech.com. Forward Looking Statements: This news release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements may include, but are not limited to, the expectations related to fourth-quarter revenues; fourth-quarter GAAP earnings per share; fourth-quarter adjusted non-GAAP earnings per share; full-year 2007 revenues; full-year 2007 GAAP earnings per share; and full-year 2007 adjusted non-GAAP earnings per share.These statements are based on management’s current expectations and are subject to risks, uncertainties, and assumptions. Should one or more of these risks or uncertainties materialize or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, expected, estimated or projected. The following factors, among others, could cause actual results to differ materially from those described in the forward-looking statements: a downturn in the financial services industry; failure to obtain revenue as anticipated; and risks and other factors detailed from time to time in Fundtech's public filings, including its Annual Report on Form 20-F for the year ended December 31, 2006. Fundtech undertakes no obligation to revise or update these forward-looking statements to reflect events or circumstances that arise after the date of this news release or to reflect the occurrence of unanticipated events. # # # Schedule A FUNDTECH LTD. AND ITS SUBSIDIARIES Condensed Consolidated Balance Sheets (In Thousands) September 30, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 34,851 $ 28,616 Short term deposits 1,493 Marketable securities - short term 13,790 18,551 Trade receivables, net 26,415 25,058 Other accounts receivable, prepaid expenses and inventories 3,670 2,608 Total current assets 80,219 74,833 Severance pay fund 1,074 1,221 Long term lease deposits 642 639 Prepaid expenses 2,012 1,821 Property and equipment, net 13,484 11,944 Goodwill, net 22,384 18,979 Other assets, net 3,051 2,626 Total assets $ 122,866 $ 112,063 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Trade payables $ 1,752 $ 2,444 Deferred revenues 8,976 7,567 Accrued restructuring expenses 108 185 Employee and payroll accruals 5,624 4,483 Other accounts payable and accrued expenses 4,637 5,360 - - Total current liabilities 21,097 20,039 Accrued severance pay 1,408 1,399 Accrued restructuring and other expenses 62 Other long term liabilities 1,676 777 Total liabilities 24,181 22,277 Shareholders' equity: Share capital 46 46 Additional paid-in capital 150,479 146,611 Accumulated other comprehensive income (loss) 434 (196 ) Accumulated deficit (49,016 ) (53,417 ) Treasury stock, at cost (3,258 ) (3,258 ) Total shareholders' equity 98,685 89,786 Total liabilities and shareholders' equity $ 122,866 $ 112,063 FUNDTECH LTD. AND ITS SUBSIDIARIES Consolidated Statements of Operations (In Thousands, Except Share and Per Share Data) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenues: Software license $ 4,098 $ 2,960 $ 13,505 $ 8,766 Software hosting 3,965 3,438 10,938 9,642 Maintenance 7,369 5,608 19,468 16,690 Services 11,213 9,492 31,298 27,309 Total revenues 26,645 21,498 75,209 62,407 Operating expenses: Software licenses costs 125 111 248 412 Amortization of capitalized software development costs 394 394 1,182 Amortization of other intangible assets 281 319 1,106 957 Maintenance, hosting and services costs [1] 11,760 8,779 32,791 25,882 Software development [1] 4,863 4,241 13,994 12,086 Selling and marketing [1] 4,442 3,816 13,304 11,488 General and administrative [1] 3,358 2,962 9,746 8,952 Total operating expenses 24,829 20,622 71,583 60,959 Operating income 1,816 876 3,626 1,448 Financial income, net 593 542 1,559 1,514 Income taxes (166 ) (233 ) (784 ) (846 ) Net income $ 2,243 $ 1,185 $ 4,401 $ 2,116 Net income per share: Net income used in computing income per share $ 2,243 $ 1,185 $ 4,401 $ 2,116 Basic income per share $ 0.15 $ 0.08 $ 0.29 $ 0.14 Diluted income per share $ 0.13 $ 0.08 $ 0.26 $ 0.13 Shares used in computing: Basic income per share 15,382,445 15,027,037 15,263,073 14,949,176 Diluted income per share 16,776,329 15,789,382 16,672,081 15,894,853 Adjusted non-GAAP[2] net income per share: Adjusted non-GAAP[2] net income used in computing income per share $ 3,150 $ 2,480 $ 7,858 $ 6,107 Adjusted non-GAAP[2] net income per share $ 0.19 $ 0.16 $ 0.47 $ 0.38 Shares used in computing adjusted non-GAAP[2] net income per share 16,776,329 15,789,382 16,672,081 15,894,853 Reconciliation of net income to adjusted non-GAAP[2] net income: Net income $ 2,243 $ 1,185 $ 4,401 $ 2,116 Amortization 281 713 1,500 2,139 Stock-based compensation 626 582 1,957 1,852 Adjusted non-GAAP[2] net income $ 3,150 $ 2,480 $ 7,858 $ 6,107 [1] Includes charges for stock-based compensation in 2007 and 2006 [2] See Reconciliation to GAAP FUNDTECH LTD. AND ITS SUBSIDIARIES Consolidated Statement of Cash Flows (In Thousands) Nine Months Ended Three Months Ended September 30, September 30, 2007 2006 2007 CASH FLOWS FROM OPERATIONS: Net income $ 4,401 $ 2,116 $ 2,243 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 4,867 4,759 1,456 increase in trade receivables (242 ) (5,919 ) (4,701 ) (Increase) decrease in prepaid expenses, other accounts receivable and inventories (1,504 ) 444 (334 ) (Decrease) increase in trade payables (463 ) 403 (520 ) Increase (decrease) in deferred revenues 1,772 172 (4,325 ) Increase in employee and payroll accruals 869 1,158 1,380 (Decrease) increase in other accounts payable and accrued expenses (310 ) (2,541 ) 642 Decrease in accrued restructuring expenses (139 ) (144 ) (46 ) Increase in accrued severance pay, net 156 85 55 Increase in accrued interest on marketable securities (64 ) (6 ) (50 ) (Gains) losses gains on disposition of fixed assets (8 ) 8 (1 ) Stock-based compensation 1,957 1,853 626 Increase in other long term payables 3 Net cash provided by (used in) operations 11,292 2,391 (3,575 ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in held-to-maturity marketable securities (17,265 ) (37,451 ) (5,860 ) Proceeds from held-to-maturity marketable securities 23,180 33,322 10,774 (Investment in) maturity of short term deposits (1,427 ) 216 1,405 Purchase of property and equipment (4,763 ) (3,738 ) (1,431 ) Decrease (increase) in long-term lease deposits and prepaid expenses 22 115 (1 ) Investments in subsidiaries (7,297 ) Proceeds from sale of fixed assets 38 3 1 Net cash provided by (used in) investing activities (7,512 ) (7,533 ) 4,888 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuance of share capital and exercise of stock options and warrants, net 1,911 1,124 611 Decrease in long-term other liabilities (61 ) (80 ) Investment in treasury stock, at cost (1,893 ) Net cash provided by (used in) financing activities 1,850 (849 ) 611 Effect of exchange rate on cash and cash equivalents 605 388 546 Increase (decrease) in cash and cash equivalents 6,235 (5,603 ) 2,470 Cash and cash equivalents at the beginning of the period 28,616 30,807 32,381 Cash and cash equivalents at the end of the period $ 34,851 $ 25,204 $ 34,851 Appendix A Investment in Subsidiaries Working Capital $ 689 $ $ Long term assets 1,999 Long term liabilities Goodwill 4,609 $ 7,297 $ $ Reconciliation to GAAP (In Thousands, Except Share and Per Share Data) The following information sets forth Fundtech's calculation of adjusted non-GAAP net income as contained in the Company's press release: Three Months Ended Nine Months Ended September 30, June 30, September 30, 2007 2006 2007 2007 2006 Reconciliation of net income (loss) to adjusted non-GAAP net income: Net income (loss) 2243[1 ] 1185[1 ] 1730[1 ] 4401[1 ] 2116[1 ] Amortization of capitalized software development costs 394 394 1,182 Amortization of other intangible assets 281 319 416 1,106 957 Stock-based compensation charged as follows: Maintenance, hosting and services costs 78 55 79 229 167 Software development 100 39 99 260 112 Selling and marketing 119 117 124 393 367 General and administrative 329 371 364 1,075 1,206 Adjusted non-GAAP net income $ 3,150 $ 2,480 $ 2,812 $ 7,858 $ 6,107 Adjusted non-GAAP net income per share $ 0.19 $ 0.16 $ 0.17 $ 0.47 $ 0.38 Shares used in computing adjusted non-GAAP net income per share 16,776,329 15,789,382 16,489,597 16,672,081 15,894,853 [1] Net income per share (diluted) was approximately $0.15 , $0.08 and $0.10 for the three months ended September 30, 2007 and 2006 and the three months ended June 30, 2007, respectively.Net income per share (diluted) was approximately $0.28 and $0.13 for the Nine months ended September 30, 2007 and 2006, respectively.
